MEMORANDUM DECISION                                                 FILED
                                                               May 15 2019, 9:19 am
Pursuant to Ind. Appellate Rule 65(D), this
                                                                    CLERK
Memorandum Decision shall not be regarded as                    Indiana Supreme Court
                                                                   Court of Appeals
precedent or cited before any court except for the                   and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
S. Neal Ziliak                                         Curtis T. Hill, Jr.
Noblesville, Indiana                                   Attorney General of Indiana
                                                       Matthew B. MacKenzie
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Berry J. Blackwell,                                        May 15, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CR-2867
        v.                                                 Appeal from the Hamilton
                                                           Superior Court
State of Indiana,                                          The Hon. Steven R. Nation,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           29D01-1803-F2-1935



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019            Page 1 of 16
                                          Case Summary
[1]   After responding to a report of a shot fired inside a residence during a domestic

      dispute, officers obtained a search warrant authorizing them to search the house

      for firearms, ammunition, and related items. When searching the basement in

      which Berry Blackwell was living, officers found, inter alia, over ten grams of

      methamphetamine, a digital scale, a chemical used as a cutting agent for

      methamphetamine, and a baggie corner. Blackwell was eventually tried for and

      convicted of Level 2 felony dealing in methamphetamine, Level 4 felony

      methamphetamine possession, and Class C misdemeanor paraphernalia

      possession and was found to be a habitual offender. The trial court sentenced

      Blackwell to an aggregate sentence of forty years of incarceration. Blackwell

      contends that the search of the basement violated both the United States and

      Indiana constitutions, the State produced insufficient evidence to sustain his

      convictions, and his sentence is inappropriately harsh. Because we disagree

      with all of Blackwell’s contentions, we affirm.


                            Facts and Procedural History
[2]   Shortly after 8:00 a.m. on March 14, 2018, Deputy Scott Hazel, Sergeant

      Dustin Dixon, and other officers from the Hamilton County Sheriff’s

      Department responded to a report of a disturbance and a shot fired inside a

      residence at 14539 East 256th Street (“the Residence”). The officers arrived to

      find Jessica Edwards and another female outside. Edwards told the officers that

      Blackwell had fired a shot inside the residence, may have injured himself, and


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 2 of 16
      Blackwell and Nick Hanna were still inside the Residence. When Deputy

      Hazel signaled to Blackwell to come outside, he did, and Hanna soon followed.

      Officers requested, and were refused, permission to enter and search the

      Residence.

[3]   Sergeant Dixon applied for a search warrant and averred in his affidavit for

      probable cause that (1) Edwards initially reported to the authorities that a shot

      had been fired inside the residence and that Blackwell may have shot himself,

      (2) Edwards told officers when they arrived that Blackwell had fired a shot

      inside the Residence, (3) Blackwell owned a handgun, and (4) investigation had

      revealed that Blackwell could not legally possess a handgun and was the subject

      of an active order of protection regarding Edwards. Sergeant Dixon obtained a

      search warrant for the Residence authorizing a search for “any firearm,

      ammunition, firearm accessory that is capable of being fired and/or projected.

      Also, any evidence in the structure that would lead a reasonable person to

      believe that a firearm had been recently fired.” State’s Ex. 38.

[4]   In the basement, in which Blackwell had been living, Deputy Hazel discovered

      several glass pipes used for smoking illegal drugs, many of which were broken,

      and a glass “bong[.]” Tr. Vol. III p. 38. Deputy Hazel located a keyring next to

      an air mattress that had keys for Blackwell’s Subaru and for a padlock on a red

      toolbox in the basement. A small glass jar on top of the toolbox contained

      dimethyl sulfone, a cutting agent for methamphetamine. When Deputy Hazel

      opened the locked toolbox, he discovered the title for Blackwell’s Subaru, a

      digital scale, 10.93 grams of methamphetamine, and a ripped baggie corner


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 3 of 16
      commonly used for packaging methamphetamine. Small baggies containing

      marijuana were found in a different area of the toolbox.

[5]   On March 15, 2018, the State charged Blackwell with a total of nine counts

      and, on April 23, 2018, alleged that he was a habitual offender. On May 14,

      2018, the trial court denied Blackwell’s motion to suppress the evidence seized

      from the Residence. On May 15, 2018, Blackwell was tried for Level 2 felony

      dealing in methamphetamine, Level 4 felony methamphetamine possession,

      Class B misdemeanor marijuana possession, Class C misdemeanor

      paraphernalia possession, and the habitual offender allegation. A jury found

      Blackwell guilty as charged, with the exception of the marijuana-possession

      charge, which was dismissed. On October 25, 2018, the trial court merged

      Blackwell’s methamphetamine-possession conviction with his dealing

      conviction and sentenced him to concurrent terms of twenty-five years for

      methamphetamine dealing and sixty days for paraphernalia possession, to be

      enhanced fifteen years by virtue of his status as a habitual offender.


                                Discussion and Decision
                                     I. Search and Seizure
[6]   Blackwell contends that the trial court abused its discretion in admitting

      evidence seized from the Residence pursuant to the search warrant. The

      admissibility of evidence is within the sound discretion of the trial court. Curley

      v. State, 777 N.E.2d 58, 60 (Ind. Ct. App. 2002), trans. denied. We will only

      reverse a trial court’s decision on the admissibility of evidence upon a showing


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 4 of 16
      of an abuse of that discretion. Id. An abuse of discretion may occur if the trial

      court’s decision is clearly against the logic and effect of the facts and

      circumstances before the court, or if the court has misinterpreted the law. Id.

      The Court of Appeals may affirm the trial court’s ruling if it is sustainable on

      any legal basis in the record, even though it was not the reason enunciated by

      the trial court. Moore v. State, 839 N.E.2d 178, 182 (Ind. Ct. App. 2005), trans.

      denied. We do not reweigh the evidence and consider the evidence most

      favorable to the trial court’s ruling. Hirshey v. State, 852 N.E.2d 1008, 1012

      (Ind. Ct. App. 2006), trans. denied. Specifically, Blackwell contends that the

      search in this case violated his rights against unreasonable searches and

      seizures, and it is well-settled that evidence obtained in violation of the Fourth

      Amendment to the United States Constitution and/or Article 1, Section 11, of

      the Indiana Constitution cannot be used in a criminal proceeding against the

      victim of the illegal search and seizure. See, e.g., Mapp v. Ohio, 367 U.S. 643,

      655 (1962); Callender v. State, 193 Ind. 91, 96–97, 138 N.E. 817, 818–19 (1923).

                                      A. Fourth Amendment
[7]   The Fourth Amendment to the United States Constitution provides that “[t]he

      right of the people to be secure in their persons, houses, papers, and effects,

      against unreasonable searches and seizures, shall not be violated, and no

      Warrants shall issue, but upon probable cause, supported by Oath or

      affirmation, and particularly describing the place to be searched, and the

      persons or things to be seized.” “The overriding function of the Fourth

      Amendment is to protect personal privacy and dignity against unwarranted


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 5 of 16
       intrusion by the State.” Schmerber v. California, 384 U.S. 757, 767 (1966). “In

       Wolf [v. People of State of Colorado, 338 U.S. 25, 27 (1949) (overruled on other

       grounds by Mapp, 367 U.S. at 643] we recognized ‘(t)he security of one’s

       privacy against arbitrary intrusion by the police’ as being ‘at the core of the

       Fourth Amendment’ and ‘basic to a free society.’” Id.

[8]    Blackwell concedes that the search warrant for the Residence was supported by

       probable cause and does not dispute that

               [a] lawful search of fixed premises generally extends to the entire
               area in which the object of the search may be found and is not
               limited by the possibility that separate acts of entry or opening
               may be required to complete the search. Thus, a warrant that
               authorizes an officer to search a home for illegal weapons also
               provides authority to open closets, chests, drawers, and containers
               in which the weapon might be found.
       United States v. Ross, 456 U.S. 798, 820–21 (1982).

[9]    Blackwell seems to argue only that Deputy Hazel exceeded the scope of the

       search warrant because the items seized were drugs and drug-related items, not

       firearms or related items. In other words, Blackwell essentially argues that

       police may not legally seize items that were not the original target of the search.

       This argument is without merit.

[10]           Police may seize evidence not identified in a warrant under the
               plain view doctrine. The plain view doctrine allows a police
               officer to seize items when he inadvertently discovers items of
               readily apparent criminality while rightfully occupying a particular
               location. First, the initial intrusion must have been authorized
               under the Fourth Amendment. Second, the items must be in plain
               view. Finally, the incriminating nature of the evidence must be
               immediately apparent.
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 6 of 16
       Jones v. State, 783 N.E.2d 1132, 1137 (Ind. 2003) (citations omitted). In other

       words, the fact that the various items that were ultimately used to convict

       Blackwell were not specifically mentioned in the search warrant does not make

       their seizure illegal. Blackwell does not even contend, much less establish, that

       the officers did not have the right to search the basement or the toolbox, the

       items seized were not in plain view, or their incriminating nature was not

       readily apparent. As such, Blackwell has failed to establish an abuse of

       discretion in this regard.

                                      B. Article 1, Section 11
[11]   Blackwell also challenges admission of the evidence pursuant to Article 1,

       Section 11, of the Indiana Constitution, which provides that

               [t]he right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable search or seizure, shall
               not be violated; and no warrant shall issue, but upon probable
               cause, supported by oath or affirmation, and particularly
               describing the place to be searched, and the person or thing to be
               seized.
[12]   The Indiana Supreme Court has noted that

               [w]hile almost identical in wording to the federal Fourth
               Amendment, the Indiana Constitution’s Search and Seizure clause
               is given an independent interpretation and application. Mitchell v.
               State, 745 N.E.2d 775, 786 (Ind. 2001); Baldwin v. Reagan, 715
               N.E.2d 332, 337 (Ind. 1999); Moran v. State, 644 N.E.2d 536, 540
               (Ind. 1994). To determine whether a search or seizure violates the
               Indiana Constitution, courts must evaluate the “reasonableness of
               the police conduct under the totality of the circumstances.”
               Litchfield v. State, 824 N.E.2d 356, 359 (Ind. 2005) (citing Moran,
               644 N.E.2d at 539). “We believe that the totality of the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 7 of 16
               circumstances requires consideration of both the degree of
               intrusion into the subject’s ordinary activities and the basis upon
               which the officer selected the subject of the search or seizure.” Id.
               at 360. In Litchfield, we summarized this evaluation as follows:
                       In sum, although we recognize there may well be other
                       relevant considerations under the circumstances, we have
                       explained reasonableness of a search or seizure as turning
                       on a balance of: 1) the degree of concern, suspicion, or
                       knowledge that a violation has occurred, 2) the degree of
                       intrusion the method of the search or seizure imposes on the
                       citizens’ ordinary activities, and 3) the extent of law
                       enforcement needs.
               Id. at 361.
       Myers v. State, 839 N.E.2d 1146, 1153 (Ind. 2005).

[13]   First, we conclude that the police had a reasonably high degree of suspicion that

       at least one crime, if not several, had been committed. Officers responded to a

       report that Blackwell had fired a shot inside the Residence and were told the

       same thing again by Edwards when they arrived. Hanna indicated that he had

       heard what he believed to be some sort of firework exploding inside the house,

       which is consistent with a gunshot. Officers also determined that Blackwell

       could not legally possess a firearm and was likely in violation of an active order

       of protection, information that indicates a strong likelihood of criminality.

       Based on the information available to them, officers had a high degree of

       suspicion that at least one violation had occurred.

[14]   The degree of intrusion in this case was high, as a thorough search of a

       residence occurred, including locked containers. That said, the search was

       conducted pursuant to what Blackwell essentially concedes was a valid search

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 8 of 16
       warrant and, as Blackwell also does not dispute, did not go beyond searching

       any place that could not have concealed a firearm, ammunition, or related

       items.

[15]   That said, the needs of law enforcement were also high, as the officers were

       responding to a report of a shot fired during an argument by a person who

       could not legally possess a firearm and was likely in violation of an order of

       protection. At the very least, there was ample reason to believe that Blackwell

       had committed several crimes, and the officers had a clear interest in collecting

       evidence related to those potential crimes. In summary, although the level of

       intrusion and disruption was fairly high, it did not exceed the scope of the

       concededly valid search warrant and was easily justified by the level of certainty

       that a violation had occurred and the needs of law enforcement. Blackwell has

       failed to establish that his rights pursuant to Article 1, Section 11 were violated.

                              II. Sufficiency of the Evidence
[16]   Blackwell contends that the State failed to produce evidence sufficient to sustain

       his convictions for Level 2 felony dealing in methamphetamine and the merged

       Level 4 felony methamphetamine possession. When reviewing the sufficiency

       of the evidence, we neither weigh the evidence nor resolve questions of

       credibility. Jordan v. State, 656 N.E.2d 816, 817 (Ind. 1995). We look only to

       the evidence of probative value and the reasonable inferences to be drawn

       therefrom which support the verdict. Id. If from that viewpoint there is

       evidence of probative value from which a reasonable trier of fact could conclude

       that the defendant was guilty beyond a reasonable doubt, we will affirm the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 9 of 16
       conviction. Spangler v. State, 607 N.E.2d 720, 724 (Ind. 1993). To convict

       Blackwell of dealing in methamphetamine the State was required to establish

       that he knowingly possessed, with intent to deliver, at least ten grams of

       methamphetamine. Ind. Code § 35-48-4-1.1(a)(2). To convict Blackwell of

       possession of methamphetamine the State was required to establish that he

       knowingly possessed at least ten grams of methamphetamine. Ind. Code § 35-

       48-4-6.1(a).


                                              A. Possession
[17]   Blackwell contends that the State failed to establish that he possessed the

       methamphetamine that supported his dealing and possession charges.

       Although the methamphetamine was not found on Blackwell’s person,

               [t]here is […] no requirement that the accused’s actual possession
               of the contraband must be shown to have existed at precisely the
               same time as the law enforcement agency’s discovery of the
               contraband. Put another way, conviction for possessory offenses
               does not depend on the accused being “caught red-handed” in the
               act by the police.
       Wilburn v. State, 442 N.E.2d 1098, 1101 (Ind. 1982).

[18]   Cases, like this one, where the State seeks to prove that the defendant’s

       possession of the contraband occurred at a time other than its discovery are

       referred to as “constructive possession” cases.


               A defendant is in the constructive possession of drugs when the
               State shows that the defendant has both (i) the intent to maintain
               dominion and control over the drugs and (ii) the capability to
               maintain dominion and control over the drugs. Lampkins v. State,
               682 N.E.2d 1268, 1275 (Ind. 1997), on reh’g, 685 N.E.2d 698 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 10 of 16
         1997). The proof of a possessory interest in the premises on which
         illegal drugs are found is adequate to show the capability to
         maintain dominion and control over the items in question.
         Davenport v. State, 464 N.E.2d 1302, 1307 (Ind. 1984). In essence
         the law infers that the party in possession of the premises is
         capable of exercising dominion and control over all items on the
         premises. See id.; Martin v. State, 175 Ind. App. 503, 372 N.E.2d
         1194, 1197 (1978) (“[A] house or apartment used as a residence is
         controlled by the person who lives in it and that person may be
         found in control of any drugs discovered therein, whether he is the
         owner, tenant, or merely an invitee.”). And this is so whether
         possession of the premises is exclusive or not.
         However, the law takes a different view when applying the intent
         prong of constructive possession. When a defendant’s possession
         of the premises on which drugs are found is not exclusive, then the
         inference of intent to maintain dominion and control over the
         drugs “must be supported by additional circumstances pointing to
         the defendant’s knowledge of the nature of the controlled
         substances and their presence.” Lampkins, 682 N.E.2d at 1275.
Gee v. State, 810 N.E.2d 338, 340–41 (Ind. 2004). A non-exhaustive list of what

such additional circumstances may be includes “(1) incriminating statements

made by the defendant, (2) attempted flight or furtive gestures, (3) location of

substances like drugs in settings that suggest manufacturing, (4) proximity of the

contraband to the defendant, (5) location of the contraband within the

defendant’s plain view, and (6) the mingling of the contraband with other items

owned by the defendant.” Gee, 810 N.E.2d at 341 (citing Henderson v. State, 715

N.E.2d 833, 836 (Ind. 1999)).1 As we have noted, “[i]n each of these instances



1
  We wish to emphasize that this list is nothing more than a collection of circumstances that have been found
sufficient to prove constructive possession in particular cases, not a test with elements to be satisfied or factors
to be weighed. In many cases, some of the listed circumstances will simply not be relevant.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019                          Page 11 of 16
       of ‘additional circumstances’ exists the probability that the presence and

       character of the contraband was noticed by the defendant. Accordingly, the

       listed circumstances are not exhaustive. Other circumstances could just as

       reasonably demonstrate the requisite knowledge.” Carnes v. State, 480 N.E.2d

       581, 586 (Ind. Ct. App. 1985) (collecting cases that contain the “additional

       circumstances” comprising the list in Gee).

[19]   Here, although Blackwell was living in the Residence, his control over it was

       not exclusive. The State was therefore required to establish additional

       circumstances pointing to Blackwell’s knowledge of the methamphetamine’s

       presence and its nature. We conclude that the State has done this. During a

       search of the Residence, officers found 10.93 grams of methamphetamine in the

       basement. There is evidence that Blackwell was the only person who lived in

       the basement and would come and go with his own key. The jury also heard

       testimony from the other residents that they were unaware of any

       methamphetamine in the basement. Blackwell’s degree of control over the

       basement tends to show his knowledge of the methamphetamine’s presence and

       its nature. Even more compelling, however, is the proximity to, and

       intermingling of his possessions with, the methamphetamine. The

       methamphetamine was found close to Blackwell’s bed, and the officers accessed

       a locked compartment of the toolbox with a key from Blackwell’s keychain.

       Inside the toolbox which contained the methamphetamine, officers also found

       the title for Blackwell’s Subaru. Blackwell’s toolboxes were under his control in

       his living space, and the one that contained the methamphetamine was locked


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 12 of 16
       and could only be unlocked with a key on his keychain. We conclude that

       these circumstances establish that Blackwell constructively possessed the

       methamphetamine in question.

                                         B. Intent to Deliver
[20]   Blackwell also contends that the State failed to establish that he had the intent

       to deliver the methamphetamine. Under the circumstances of this case, the

       State was required to produce “evidence in addition to the weight of the drug

       that the person intended to deliver or finance the delivery of the drug[.]” Ind.

       Code § 35-48-4-1.1(b)(1). It is well-settled that a conviction for possession with

       intent to deliver illegal drugs may be supported by either direct or circumstantial

       evidence. See, e.g., Montego v. State, 517 N.E.2d 74, 76 (Ind. 1987). Intent

       involves a person’s state of mind, and the fact finder can “infer its existence

       from surrounding circumstances when determining whether the requisite intent

       exists.” Goodner v. State, 685 N.E.2d 1058, 1062 (Ind. 1997).

[21]   Here, the amount of methamphetamine recovered was almost eleven grams.

       Hamilton County Sheriff’s Sergeant Mike Howell testified that eleven grams

       was more than the amount a typical user would have, which would generally

       range from one-tenth of a gram up to three and one-half grams, an amount

       known as an “eight-ball[.]” Tr. Vol. III p. 210. The State also produced

       evidence that the officers recovered a digital scale, a cutting agent, and the

       ripped corner of a baggie. Sergeant Howell testified that drug dealers typically

       use a scale to weigh their product, a cutting agent to dilute it, and baggie

       corners to package it. We conclude that this evidence, when considered along


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 13 of 16
       with the amount, is sufficient to support an inference that Blackwell intended to

       deliver the methamphetamine in his possession. Blackwell notes that the State

       failed to produce evidence that he had actually delivered any

       methamphetamine to any other person. As mentioned, however, a dealing

       conviction can be supported by either direct or circumstantial evidence, and the

       record contains more than enough of the latter. Blackwell’s argument is

       nothing more than an invitation to reweigh the evidence, which we will not do.

       See Jordan, 656 N.E.2d at 817.

                                              III. Sentence
[22]   Blackwell contends that his forty-year sentence is inappropriate. We will revise

       a sentence only if, upon “due consideration of the trial court’s decision” it

       nonetheless appears that “the sentence is inappropriate in light of the nature of

       the offense and the character of the offender.” Ind. Appellate Rule 7(B);

       Anglemyer v. State, 868 N.E.2d 482, 490–91 (Ind. 2007), clarified on reh’g, 875

       N.E.2d 218 (2007). The “nature of the offense” refers to the defendant’s acts in

       comparison with the elements of his offense, Cardwell v. State, 895 N.E.2d 1219,

       1224 (Ind. 2008), while “character of the offender” refers to general sentencing

       considerations and the relevant aggravating and mitigating circumstances.

       Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014). Blackwell has the burden to

       show his sentence is inappropriate in light of both the nature of the offense and

       his character. Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct. App. 2013). This

       can only be done with “compelling evidence portraying in a positive light the

       nature of the offense […] and the defendant’s character.” Stephenson v. State, 29


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 14 of 16
       N.E.3d 111, 122 (Ind. 2015). The trial court sentenced Blackwell to twenty-five

       years of incarceration for Level 2 felony dealing in methamphetamine and sixty

       days for paraphernalia possession (to be served concurrently), enhanced by

       fifteen years due to his habitual offender status. The sentencing range for a

       Level 2 felony is ten to thirty years, Ind. Code § 35-50-2-4.5, and the habitual-

       offender enhancement could have been from six to twenty years in this case.

       Ind. Code § 35-50-2-8(b); -8(i).

[23]   The nature of Blackwell’s offenses does not warrant a reduction in his sentence.

       Blackwell possessed a large quantity of methamphetamine that he was

       preparing to sell in his community. Methamphetamine use is a long-standing

       and very serious problem in Indiana, and Blackwell was making that problem

       worse. Moreover, it is worth noting that Blackwell was not given anything near

       the maximum sentence he could have received.

[24]   Moreover, Blackwell’s character, as reflected by his lengthy criminal history,

       also fully supports the imposition of an enhanced sentence. Blackwell, born in

       1983, was adjudicated a juvenile delinquent for disorderly conduct, public

       intoxication, inhaling toxic vapors, burglary, operating a vehicle without a

       license, two counts of auto theft, and two counts of resisting law enforcement.

       As an adult, Blackwell has previous convictions for Level 6 felony

       methamphetamine possession, Class D felony criminal mischief, Class D felony

       residential entry, Class D felony intimidation, and three counts of Class D

       felony theft. Blackwell also has fifteen previous misdemeanor convictions,

       most related to substance abuse.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 15 of 16
[25]   Despite Blackwell’s frequent brushes with the law, more lenient measures have

       failed. Blackwell has been placed on probation six times and has had it revoked

       five times, placed on community corrections (also revoked), and sentenced to

       five terms in the Department of Correction. While awaiting trial in this case in

       the Hamilton County Jail, Blackwell was charged with several rule violations.

       Despite his alarming criminal history and numerous opportunities to reform

       himself, Blackwell has not chosen to do so. In fact, Blackwell seems to be

       moving in the opposite direction, as his latest crimes are his most serious to

       date. Blackwell’s poor character fully justifies his forty-year sentence in this

       case.

[26]   The judgment of the trial court is affirmed.


       Crone, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2867 | May 15, 2019   Page 16 of 16